EXAMINER'S AMENDMENT

This application is in condition for allowance except for the presence of claims 21 and 22 directed to claims non-elected without traverse.  Accordingly, claims 21 and 22 have been cancelled.


Reasons for Allowance

Claims 3,4,6-20 and 23 are allowed. 
The following is an examiner’s statement of reasons for allowance: Koya  (WO 2014/208231) show the speech controller/recognizer with a muter device. In regard to claims 3 and 23, the prior art do not specifically show or suggest the features of: transmitting to the sound controller a delay signal for delaying the output of the sound data, perform speech recognition on the sound data, in a state where the output of the sound data is delayed, and inhibit the output controller from outputting the sound data based on a result of the speech recognition, and transmitting to the muter a muting signal for bringing the output of the sound data to a mute state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        November 24, 2021